Case: 1:20-cr-00172-RWS-ACL Doc. #: 33 Filed: 02/05/21 Page: 1 of 2 PageID #: 73




                              UNITED STATE DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      Case No. 1:20-CR-00172-RWS-ACL
                                              )
TIMOTHY P. ELLIS,                             )
                                              )
                       Defendant.             )

        MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL MOTIONS

       COMES NOW defendant, by and through his attorney, and states to the Court as follows:

       1.      This Court recently appointed counsel herein to represent Mr. Ellis. Following

appointment in this matter, counsel has requested that defendant’s prior attorney and the United

States attorney assigned to the case forward to counsel complete discovery in this matter. The

discovery has been received, and counsel has generally reviewed the discovery.

       2.      The Court has directed that defendant shall file with this Court pretrial motions, or

a waiver of said motions, by February 8, 2021.

       3.      Counsel and defendant require additional time to meet, review the discovery, and

discuss how defendant wishes to proceed in this matter. Because of the coronavirus pandemic,

scheduling in-person visits with defendant requires additional time and coordination with office

availability in order ensure adequate social distancing.

       4.      Defendant would request that this Court make a finding pursuant to 18 U.S.C. §

3161(h)(7) that any continuance of this matter is “excludable time” for purposes of speedy trial

calculation.
Case: 1:20-cr-00172-RWS-ACL Doc. #: 33 Filed: 02/05/21 Page: 2 of 2 PageID #: 74




       WHEREFORE, defendant prays this Honorable Court for an additional thirty (30) days, up

to and including March 10, 2021, in which to file pretrial motions, or a waiver of said motions.




                                                     /s/ Eric W. Butts
                                                     ERIC W. BUTTS, #36184MO
                                                     Attorney for Defendant Timothy P. Ellis
                                                     555 Washington Avenue, Suite 600
                                                     St. Louis, Missouri 63101
                                                     (314) 621-1617
                                                     (314) 621-7448 - Facsimile
                                                     Email: ewbtts@sbcglobal.net


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, a copy of the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
the following: Ms. Julie A. Hunter, Assistant United States Attorneys, 555 Independence, Room
3000, Cape Girardeau, Missouri 63703.


                                                     /s/ Eric W. Butts




                                                2
